DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2021 and April 15, 2021 were filed after the mailing date of the Notice of Allowance on January 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-5, 7-12, 19-20, 22-25 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Li (U.S. PGPub 2019/0045546) teaches 3identifying first uplink information associated with a first priority level for 4transmission to a base station (An eMBB circuit schedules an eMBB uplink transmission in the NR wireless system with allocated resources. The eMBB being a prior scheduled traffic has lower priority than the later occurred higher priority URLLC traffic; See [0024] and [0026]-[0027]), 5identifying second uplink information associated with a second priority level 6for transmission to the base station (A traffic collision happens with the ultra-reliable low latency communication uplink transmission. The URLLC has a higher priority; See [0026]-[0027]), 7determining a first set of time resources for transmission of the first uplink 8information and a second set of time resources for transmission of the second uplink 9information (The eMBB being a prior scheduled traffic has lower priority than the later occurred higher priority URLLC traffic, wherein the scheduling determines the first and second resources; See [0024] and [0026]), 10determining a collision resolution configuration for transmission of the first 11uplink information and the second uplink information based at least in part on the first 12priority level and the second priority level (A collision resolution circuit initiates a collision resolution such that an ultra-reliable low latency communication uplink transmission can be carried out successfully, wherein the URLLC UL transmission collides with the scheduled eMBB UL transmission; See [0024]) and 13transmitting at least a portion of the first uplink information or the second 14uplink information according to the collision resolution configuration (Transmitting both the eMBB and URLCC after puncturing the eMBB RE; See [0031]) via at least a portion of 15the first and second sets of time resources (The eMBB is punctured based on predefined puncturing rules. The puncturing rule is to puncture the overlapped one or more eMBB RE, wherein the puncturing results in the determination of the adjusted resources; See [0031]).  
Claims 1-5 and 17-12 appear to be novel and inventive because prior art fails to show or teach wherein the collision resolution configuration 2comprises 3resolving collisions across channels associated with the same priority level 4before resolving collisions across priority levels, in combination with the other limitations of the independent claim.  

Claim 131 appears to be novel and inventive because prior art fails to show or teach 2multiplexing a subset of the first uplink information on a first uplink channel 3associated with a third set of time resources based at least in part on the collision resolution 4configuration, wherein the subset of the first uplink information comprises feedback 5information of a first hybrid acknowledgement repeat request (HARQ) codebook associated 6with the first priority level or scheduling information associated with the first priority level, 7dropping the multiplexed subset of the first uplink information based at least 8in part on the third set of time resources at least partially overlapping with the second set of 9time resources and 10transmitting the second uplink information via the second set of time 11 resources, wherein the second uplink information comprises feedback information of aAttorney Docket No. PR396.01 (103038.1477)Qualcomm Ref. No. 19186184 12second HARQ codebook associated with the second priority level, the second priority level 13higher than the first priority level, in combination with the other limitations of the independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/17/2021